Name: Commission Implementing Regulation (EU) 2018/83 of 19 January 2018 amending Annex I to Regulation (EU) No 605/2010 as regards the list of third countries or parts thereof from which the introduction into the European Union of consignments of raw milk, dairy products, colostrum and colostrum-based products is authorised (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: consumption;  processed agricultural produce;  international trade;  tariff policy;  Asia and Oceania;  Europe;  trade;  health;  agricultural policy
 Date Published: nan

 20.1.2018 EN Official Journal of the European Union L 16/6 COMMISSION IMPLEMENTING REGULATION (EU) 2018/83 of 19 January 2018 amending Annex I to Regulation (EU) No 605/2010 as regards the list of third countries or parts thereof from which the introduction into the European Union of consignments of raw milk, dairy products, colostrum and colostrum-based products is authorised (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point (1) and point (4) of Article 8 and Article 9(4) thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular Article 11(1) thereof, Whereas: (1) Commission Regulation (EU) No 605/2010 (3) lays down the public and animal health conditions and certification requirements for the introduction into the Union of consignments of raw milk, dairy products, colostrum and colostrum-based products and the list of third countries from which the introduction into the Union of such consignments is authorised. (2) Annex I to Regulation (EU) No 605/2010 sets out a list of third countries or parts thereof authorised for the introduction into the Union of consignments of raw milk, dairy products, colostrum and colostrum-based products and indicates the type of treatment required for such commodities. Article 4 of Regulation (EU) No 605/2010 provides that Member States are to authorise the importation of consignments of dairy products derived from raw milk of cows, ewes, goats, buffaloes or, where specifically authorised in Annex I to that Regulation, from camels of the species Camelus dromedarius from the third countries or parts thereof at risk of foot-and-mouth disease, which are listed in column C of that Annex, provided that such dairy products have undergone, or been produced from raw milk which has undergone, a treatment as referred to in that Article. (3) The Emirate of Abu Dhabi of the United Arab Emirates, which is a third country not listed by the World Organisation for Animal Health as being free of foot-and-mouth disease, has expressed an interest in exporting to the Union dairy products produced from raw milk derived from dromedary camels after physical or chemical treatment in accordance with Article 4 of Regulation (EU) No 605/2010. (4) The authorisation to export dromedary camel milk products was already given to the Emirate of Dubai by Commission Implementing Regulation (EU) No 300/2013 (4). The control systems in place in Abu Dhabi mirror those in place in Dubai. The Emirate of Abu Dhabi sent to the Commission inspection service the relevant information on the systems and controls in place for the production of dromedary camel milk products. (5) Based on that information, it can be concluded that the Emirate of Abu Dhabi can provide the necessary guarantees to ensure that dairy products produced in the Emirate of Abu Dhabi from raw milk of dromedary camels are in conformity with the applicable animal and public health requirements for imports into the Union of dairy products from third countries or parts thereof at risk of foot-and-mouth disease listed in column C of Annex I to Regulation (EU) No 605/2010. (6) In order to authorise imports into the Union of dairy products produced from dromedary milk from certain parts of the territory of the United Arab Emirates, the Emirate of Abu Dhabi should be added to the list of third countries or parts thereof referred to in Annex I to Regulation (EU) No 605/2010, with an indication that the authorisation provided for in Column C of that list applies only to dairy products produced from milk of that species. (7) Montenegro asked the Commission for an authorisation to export raw milk, dairy products, colostrum and colostrum-based products to the Union. Montenegro is a third country listed by the World Organisation for Animal Health as being free of foot-and-mouth disease (FMD) without vaccination. (8) The Commission has carried out veterinary controls in Montenegro. The results of such controls have shown certain shortcomings in particular as regards public health issues in the establishments. The Montenegrin competent authorities are in the process of addressing those shortcomings. (9) However, based on the favourable animal health situation as regards FMD, in Montenegro it is appropriate to add Montenegro in column A of Annex I to Regulation (EU) No 605/2010. This addition to the list of Annex I should be without prejudice to obligations arising from other provisions of Union legislation concerning imports into, and placing on the market within, the Union of products of animal origin, in particular those relating to the listing of establishments under Article 12 of Regulation (EC) No 854/2004. (10) Regulation (EU) No 605/2010 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The table set out in Annex I to Regulation (EU) No 605/2010 is amended as follows: (a) the entry for the United Arab Emirates is replaced by the following: AE The Emirates of Abu Dhabi and Dubai of the United Arab Emirates (1) 0 0 + (2) (b) the following entry is inserted after the entry for Morocco: ME Montenegro + + + Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 206. (3) Commission Regulation (EU) No 605/2010 of 2 July 2010 laying down animal and public health and veterinary certification conditions for the introduction into the European Union of raw milk, dairy products, colostrum and colostrum-based products intended for human consumption (OJ L 175, 10.7.2010, p. 1). (4) Commission Implementing Regulation (EU) No 300/2013 of 27 March 2013 amending Regulation (EU) No 605/2010 laying down animal and public health and veterinary certification conditions for the introduction into the European Union of raw milk and dairy products intended for human consumption (OJ L 90, 28.3.2013, p. 71).